Citation Nr: 0604164	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  04-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a left hip 
disability. 

3.  Entitlement to an initial (compensable) evaluation for 
obstructive sleep apnea. 

4.  Entitlement to an initial (compensable) evaluation for 
colon resection. 

5.  Entitlement to an initial (compensable) evaluation for 
surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1979 to February 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not currently have a left knee 
disability that is related to active service.  

2.  The veteran has mild degenerative changes of the 
acetabulum that were first manifest during active service.  

3.  The veteran's obstructive sleep apnea has been manifest 
by the need of a breathing assistance device throughout the 
appeal, but chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or required tracheostomy are not 
shown.  

4.  The veteran's service-connected colon resection is 
manifest by frequent episodes of bowel disturbance with 
abdominal distress throughout the appeal, but diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress is not shown.  

5.  The veteran's transverse surgical scar has been manifest 
throughout the appeal by classic muscular spasm that is 
tender and painful.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Degenerative changes of the left acetabulum were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.  

3.  The criteria for a 50 percent initial evaluation for 
obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 6847 (2005).  

4.  The criteria for a 10 percent initial evaluation for 
colon resection have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7319, 7327 (2005).  

5.  The criteria for a 10 percent initial evaluation for 
transverse surgical scar have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 7804, 7805 (prior to and from August 
30, 2002) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Left Knee

There is no competent medical evidence of record indicating 
that the veteran currently has any chronic left knee 
disability.  Although October and December 1988 and January 
1989 service medical records reflect that the veteran 
complained of left knee pain, the assessments only identified 
chronic left knee pain, mild strain of the left knee, and 
left knee tendinitis.  "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  The report of an April 2002 VA 
medical examination indicates that the veteran does not 
currently have any left knee disability.  In the absence of 
any competent medical evidence indicating that the veteran 
currently has or has ever had chronic left knee disability 
and competent medical evidence indicating that he does not 
currently have any left knee disability, a preponderance of 
the evidence is against the claim for service connection for 
left knee disability.

During a personal hearing in December 2005, at pages 13 and 
14, the veteran testified that he had left knee pain when he 
ran, but he had no current treatment and had not sustained 
any injury in service.  As noted, pain alone does not 
constitute a disability and the veteran is not qualified, as 
a lay person, to offer a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Left Hip

Although an April 2002 VA X-ray report indicates that the 
veteran had normal hips, a May 2000 service X-ray report 
indicates that the veteran had slight sclerosis and 
irregularity to the acetabulum, which was suggestive of 
degenerative changes and the impression was mild degenerative 
changes.  The March 2000 service X-ray is accorded greater 
probative weight than the April 2002 VA X-ray because of the 
specific findings set forth in the report.  Therefore, a 
preponderance of the evidence supports the conclusion that 
the veteran currently has mild degenerative changes of the 
acetabulum which were first manifest during active service, 
warranting service connection for mild degenerative changes 
of the acetabulum.  

Although a March 2000 service medical record indicates an 
assessment of left hip greater trochanteric bursitis with 
iliotibial band syndrome, the report of an April 2002 VA 
medical examination indicates that the veteran does not 
currently have any bursitis of the left hip.  There is no 
other competent medical evidence indicating that the veteran 
currently has any disability of the left hip other than the 
previously acknowledged mild degenerative changes of the 
acetabulum.  All of the competent medical evidence which 
addresses the subject indicates that the veteran does not 
currently have bursitis of the left hip.  At page 16 of the 
December 2005 personal hearing the veteran indicated that he 
did not receive any current treatment for his left hip.  
Accordingly, a preponderance of the evidence is against a 
finding that the veteran currently has bursitis of the left 
hip or any other disability of the left hip other than the 
previously acknowledged mild degenerative changes of the 
acetabulum.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

These evaluations are initial ratings.  Therefore, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  At the time of an initial rating separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id., at 125.  

Obstructive Sleep Apnea

A February 2001 record reflects that the veteran received a 
CPAP breathing assistance device and a January 2004 private 
medical record reflects that the veteran required continued 
CPAP use.  During the veteran's personal hearing in December 
2005, at page 11, he testified that if he did not use his 
CPAP machine he would stop breathing at night.  

With consideration of the record which reflects that the 
veteran has had a CPAP machine since his discharge from 
service, and that he requires continued use of it, the Board 
concludes that the evidence supports a 50 percent evaluation 
for obstructive sleep apnea under Diagnostic Code 6847 of the 
Rating Schedule based on the veteran's required use of a 
breathing assistance device such as a CPAP machine.  However, 
a preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 6847 because there is no 
competent medical evidence indicating that the veteran 
experiences chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or that he has required a 
tracheostomy.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein.  

Colon Resection

The veteran's service-connected colon resection has been 
evaluated under the provisions of Diagnostic Code 7319 of the 
Rating Schedule.  An August 2002 letter from a private 
physician reflects that the veteran experiences definite 
frequent disturbance of bowel function and abdominal 
distress.  During the December 2005 personal hearing, at 
pages 3 and 4, the veteran testified that he had daily 
constant pain, stools that were loose, firm, as well as soft, 
and no alternating diarrhea or constipation.  This evidence 
warrants the assignment of a 10 percent evaluation based on 
moderate irritable colon syndrome where the veteran has 
frequent episodes of bowel disturbance with abdominal 
distress.  However, a preponderance of the evidence is 
against an evaluation that is higher because the veteran is 
not shown to have severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  Rather, a preponderance 
of the evidence indicates that he does not have constant 
diarrhea or alternating diarrhea and constipation with 
constant abdominal distress.  

Surgical Scars

The veteran's surgical scars have been evaluated as 
noncompensably disabling under Diagnostic Code 7805 of the 
Rating Schedule prior to and from August 30, 2002.  
Diagnostic Code 7805 prior to and from August 30, 2002, 
essentially provides that a scar will be rated on limitation 
of the part affected.  Diagnostic Code 7804, prior to and 
from August 30, 2002, essentially provides that a 10 percent 
evaluation will be assigned for a scar that is painful on 
examination.  

Although the April 2002 VA medical examination as well as the 
veteran's testimony during the personal hearing in December 
2005, at page 9, indicate that the scars on his abdomen are 
not painful to the touch, the veteran has testified and a 
November 2006 (sic) letter from Dr. Shuler, M.D., a private 
physician, reflects that the veteran experiences a spasm of 
the abdominal wall with hardening in the area above and below 
a transverse scar.  The veteran has indicated that following 
this spasm there is pain for a couple of days, effectively 
causing the scar to be painful.  

With consideration of competent medical evidence identifying 
the muscle spasm, as well as the veteran's testimony, the 
Board concludes that the spasm around the transverse scar may 
be rated by analogy to the scar being painful, thus 
warranting a 10 percent evaluation under Diagnostic 
Code 7804.  Therefore, a 10 percent evaluation for a painful 
transverse scar is warranted.  A preponderance of the 
evidence is against a higher evaluation under Diagnostic 
Code 7805 because the evidence does not show that the scar 
affects the function of any part.

III.  Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, this 
requirement was satisfied by a November 2001 letter to the 
veteran.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process by 
the November 2001 letter as well as letters in February 2004 
and January 2005 and statements of the case in January 2004 
and January 2005 and a December 2004 supplemental statement 
of the case, all of which provided the veteran with VCAA 
implementing regulations.  

The content of the notices provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
treatment records pertinent to his claims, effectively 
informing him that he should submit any evidence that he had 
that was relevant.  He was informed of the information and 
evidence that was of record and what was necessary to 
substantiate his claims.  He was also informed of what 
information VA would attempt to provide and what he was 
expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

With respect to the VA's duty to assist, service medical 
records and private treatment records have been obtained.  
The veteran has been afforded a VA examination and a personal 
hearing.  In February 2004 the veteran submitted a statement 
indicating that he had no additional relevant medical 
evidence to submit.  At the time of the December 2005 
personal hearing he submitted additional private medical 
evidence and waived RO consideration of the same.  The Board 
finds that the record on appeal is sufficient for a decision 
on the claims decided herein.  38 U.S.C.A. § 5103A.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disability is denied.  

Service connection for degenerative changes of the left 
acetabulum is granted.  

An increased initial evaluation of 50 percent for obstructive 
sleep apnea is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased initial evaluation of 10 percent for colon 
resection is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased initial rating of 10 percent for a transverse 
surgical scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


